[Cite as State v. Gillam, 2019-Ohio-808.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 27998
                                                 :
 v.                                              :   Trial Court Case No. 2018-CRB-524
                                                 :
 AUSTIN L. GILLAM                                :   (Criminal Appeal from Municipal Court)
                                                 :
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                            OPINION

                              Rendered on the 8th day of March, 2019.

                                            ...........

JOHN D. EVERETT, Atty. Reg. No. 0069911, Prosecuting Attorney, City of Kettering,
2325 Wilmington Pike, Kettering, Ohio 45420
      Attorney for Plaintiff-Appellee

CANDI S. RAMBO, Atty. Reg. No. 0076627, P.O. Box 66, Springboro, Ohio 45066
     Attorney for Defendant-Appellant

                                            .............
                                                                                        -2-


TUCKER, J.



      {¶ 1} Defendant-appellant Austin Gillam appeals from his conviction for resisting

arrest and obstructing official business. Gillam contends that the State did not present

evidence sufficient to sustain the conviction for obstructing official business. He further

contends that the conviction for resisting arrest was not supported by the weight of the

evidence.

      {¶ 2} We conclude that there is evidence in this record from which a reasonable

trier of fact could conclude that Gillam committed the offense of obstructing official

business.   We further conclude that Gillam’s conviction for resisting arrest was not

against the weight of the evidence.

      {¶ 3} Accordingly, the judgment of the trial court is affirmed.



                             I.       Facts and Procedural History

      {¶ 4} On March 18, 2018, Kettering Police Officer Thomas Conley was on routine

patrol when he conducted a warrant check for the area encompassed by the 45429 zip

code. The check showed an active warrant for Gillam at an address on East Stroop

Road. Conley requested an additional unit to accompany him to that address. When

Conley and Officer Jason Kramer arrived at the address, Kramer went to the back door

of the residence. Conley approached the front door and knocked. He was able to

observe a person inside the home walk toward the door. Conley observed the person,

identified as Gillam, look out the front door window. Conley then heard the door lock and

observed Gillam run toward the back of the house. Conley ran toward the back of the
                                                                                       -3-


home.

        {¶ 5} Kramer was at the rear of the residence when he observed Gillam pull aside

a blanket and begin to open a sliding glass door. Upon seeing Kramer, Gillam attempted

to shut the door, but Kramer prevented the door from closing. Gillam then turned and

ran away from Kramer at which time Kramer announced himself as an officer and ordered

Gillam to stop. Kramer entered the home and observed a bedroom door close. As

Kramer approached the bedroom, he continued to yell that that he was a police officer,

that there was a warrant for Gillam’s arrest, and that Gillam needed to surrender. Kramer

radioed dispatch and requested backup.        He then noted two girls in an adjacent

bedroom. Kramer ordered the girls to go the living room.

        {¶ 6} Conley entered the back of the residence after he heard Kramer yell from

inside the home. Other officers, including a K-9 crew, arrived at the home. The officers

gave Gillam multiple orders to surrender and also caused the K-9 to issue a series of

barks. When Gillam did not surrender, Kramer attempted to enter the room. Because

the door was locked, Kramer was required to kick the door open. Three officers entered

the bedroom but were unable to locate Gillam. The officers then noticed a door, without

a doorknob, concealed behind the open bedroom door. They had to partially close the

bedroom door in order to access the second door. When they opened the door, they

found Gillam standing inside a closet.

        {¶ 7} Conley grabbed Gillam from the closet. Gillam ended up lying face down on

the bed. While Conley held Gillam’s head, Kramer and another officer attempted to

secure his arms. Gillam was able to get his arms under his body. When the officers

were unable to restrain Gillam’s arms, they directed closed-hand strikes to Gillam’s upper
                                                                                       -4-


back in an attempt to force him to release his arms from under his body. Gillam was

then observed moving his hands toward his waist. At that point, a fourth officer used a

taser on Gillam which allowed the officers to gain control of Gillam’s arms. Gillam was

placed in handcuffs and escorted out of the home, where he was examined by a medic

and transported to a hospital.

      {¶ 8} Gillam was charged with obstructing official business and resisting arrest.

Following a bench trial, he was found guilty of both charges. The trial court imposed a

sentence of 90 days in jail with 45 days suspended and credit for 25 days already served.

The court also imposed a fine of ten dollars and ordered Gillam to pay court costs. Gillam

was also placed on one year of unsupervised probation.

      {¶ 9} Gillam appeals.



                              II.   Obstructing Official Business

      {¶ 10} Gillam’s first assignment of error states:

      THE EVIDENCE PROVIDED AT TRIAL WAS INSUFFICIENT FOR ANY

      RATIONAL [TRIER] OF FACT TO CONCLUDE BEYOND A REASONABLE

      DOUBT THAT APPELLANT HAD OBSTRUCTED OFFICIAL BUSINESS.

      {¶ 11} Gillam contends the State did not present evidence sufficient to sustain the

conviction for obstructing official business. In support, he argues that he did not commit

any affirmative act with the purpose of preventing, obstructing or delaying the police. He

also argues that the police were not actually impeded in the course of the arrest.

      {¶ 12} A sufficiency-of-the-evidence argument challenges whether the State has

presented adequate evidence on each element of the offense to allow the case to go to
                                                                                          -5-

the jury or to sustain the verdict as a matter of law. State v. Thompkins, 78 Ohio St. 3d
380, 386, 678 N.E.2d 541 (1997). The proper test to apply to such an inquiry is the one

set forth in State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), which states that

“[a]n appellate court's function when reviewing the sufficiency of the evidence to support

a criminal conviction is to examine the evidence admitted at trial to determine whether

such evidence, if believed, would convince the average mind of the defendant's guilt

beyond a reasonable doubt. The relevant inquiry is whether, after viewing the evidence

in a light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt.” Id. at paragraph

two of the syllabus

       {¶ 13} Gillam was convicted of obstructing official business in violation of R.C.

2921.31(A), which states that “[n]o person, without privilege to do so and with purpose to

prevent, obstruct, or delay the performance by a public official of any authorized act within

the public official's official capacity, shall do any act that hampers or impedes a public

official in the performance of the public official's lawful duties.” “A person acts purposely

when it is the person's specific intention to cause a certain result[.]” R.C. 2901.22(A).

“Commonly, there is no direct evidence of a defendant's state of mind so the state must

rely on circumstantial evidence to satisfy this element of its case. A defendant's state of

mind may be inferred from the totality of the surrounding circumstances.”           State v.

Rodano, 2017-Ohio-1034, 86 N.E.3d 1032, ¶ 43 (8th Dist.), quoting In re Horton, 4th Dist.

Adams No. 04CA794, 2005-Ohio-3502, ¶ 23.

       {¶ 14} Gillam claims that he did not commit any affirmative or overt act. Instead,

he contends that he merely failed to respond to the police orders to surrender.
                                                                                           -6-


       {¶ 15} “Ohio courts have consistently held that in order to violate the obstructing

official business statute a defendant must engage in some affirmative or overt act or

undertaking that hampers or impedes a public official in the performance of the official's

duties * * *.” State v. Harrell, 2d Dist. Montgomery No. 21736, 2007-Ohio-4550, ¶ 12,

quoting State v. Prestel, 2d Dist. Montgomery No. 20822, 2005-Ohio-5236, ¶ 16. “For

example, refusing to answer the door when police knock and identify themselves and

refusing to obey an officer's request for information [do] not constitute obstructing official

business.” Prestel at ¶ 16. However, this court has also held that merely “[w]alking

away from a police investigation and failing to heed a police officer's orders to stop can

be sufficient to find a person guilty of obstructing official business.” State v. Terry, 2d

Dist. Montgomery No. 26722, 2016-Ohio-3484, ¶ 23. Likewise, hiding from the police in

response to an order to surrender is sufficient to constitute the offense of obstructing

official business. State v. Thomas, 2d Dist. Montgomery No. 26907, 2017-Ohio-5501, ¶

31-32. “The proper focus in a prosecution for obstructing official business is on the

defendant's conduct, verbal or physical, and its effect on the public official's ability to

perform the official's lawful duties.” (Citations omitted.) State v. Wellman, 173 Ohio

App.3d 494, 2007-Ohio-2953, 879 N.E.2d 215, ¶ 12 (1st Dist.).

       {¶ 16} While Gillam’s initial refusal to open the front door amounted to no more

than a failure or refusal to respond to an officer's request, his subsequent actions

constituted affirmative acts that supported a conviction for obstructing official business.

There is evidence in the record upon which the trial court could rely to find that Gillam

locked the front door and attempted to flee from Officer Conley. Further, after being

confronted by Officer Kramer in the rear of the residence, Gillam continued to flee. There
                                                                                         -7-


was credible evidence that Kramer not only identified himself as a police officer, but that

he announced that there was a warrant for Gillam’s arrest. Despite repeated demands

to surrender, Gillam entered the bedroom, locked the door, and hid in a closet that was

concealed by the open bedroom door.

       {¶ 17} We conclude that this record contains sufficient evidence to support the trial

court’s conclusion that Gillam purposely acted to evade the police as they attempted to

execute the warrant.

       {¶ 18} Gillam next claims that even if his actions constituted an affirmative, overt

act done with an intent to obstruct the officers, there was no evidence that the police were

actually impeded. In support, he notes that Officer Kramer testified that an arrest on a

warrant usually takes no longer than ten minutes, and Kramer also testified that this

incident, from the time of the entry into the house until Gillam was escorted out of the

house, took approximately ten minutes. Thus, Gillam contends that, since this arrest did

not take any longer than any other arrest on a warrant, there was no evidence that he

disrupted the police in the performance of their duty.

       {¶ 19} Gillam is correct in his assertion that, in addition to demonstrating an overt

act, the State must also prove that the defendant actually hampered or impeded the police

in performing their lawful duties. State v. McCoy, 2d Dist. Montgomery No. 22479, 2008-

Ohio-5648, ¶ 16, citing State v. Kates, 169 Ohio App. 3d 766, 2006-Ohio-6779, 865 N.E.2d
66, ¶ 21 (10th Dist.) and State v. Cooper, 151 Ohio App. 3d 790, 2003-Ohio-1032, 786
N.E.2d 88 (2d Dist.).    Before it can be concluded that an officer was hampered or

impeded, “there must be some ‘substantial stoppage’ of the officers’ progress.” (Citation

omitted.) State v. Wellman, 173 Ohio App. 3d 494, 2007-Ohio-2953, at ¶ 17 (1st Dist.).
                                                                                            -8-


However, there is no “finite period of time [that] constitutes a ‘substantial stoppage,’ * * *.

If the record demonstrates that the defendant's act hampered or impeded the officer in

the performance of his duties, the evidence supports the conviction.” (Citations omitted.)

Id. at ¶ 18. “[T]his element does not require that [the defendant] cause the officers to fail

in their duties, but only that, by acting, [the defendant] disrupted their performance of

them.” State v. Terry, 2d Dist. Montgomery No. 26722, 2016-Ohio-3484, ¶ 22, quoting

McCoy at ¶ 16.

       {¶ 20} The time factor involved in this particular case was not dispositive of the

issue. Instead, we find dispositive the fact that, once Gillam fled into a bedroom, Kramer

and Conley had to request backup for purposes of officer safety. Thus, instead of two

officers, Gillam’s actions caused the need for six officers and a K-9 unit to become

involved. The officers also had to clear the two girls from the area of the bedrooms prior

to entering Gillam’s bedroom. The officers were required to use defensive maneuvers

and tactics for the purpose of ensuring officer safety both before and after breaking open

the door to the bedroom. Finally, they had to conduct a search of the bedroom before

discovering the concealed closet, at which point some of the officers had to exit the room

in order to enable them to access the closet. They were also placed in more danger

given the bedroom’s small size. Specifically, the officers testified that the limited space

in the bedroom did not allow them to get out of harm’s way while attempting to open the

closet door. Based upon these facts, we conclude that there was competent, credible

evidence in the record upon which the trial court could have determined that Gillam’s

actions hampered or impeded the police in effecting an arrest on the warrant.

       {¶ 21} When considering the evidence in the light most favorable to the State, a
                                                                                        -9-


reasonable trier of fact could have reasonably found that Gillam purposely acted to

impede or delay Kramer and Conley in performing their duties with regard to execution of

the arrest warrant and that his actions did so impede the arrest. Accordingly, the first

assignment of error is overruled.



                                    III.   Resisting Arrest

       {¶ 22} The second assignment of error asserted by Gillam provides:

       THE TRIAL COURT ERRED IN NOT FINDING EXCESSIVE FORCE WAS

       USED IN THE ARREST OF THE APPELLANT VIOLATING HIS 4TH

       AMENDMENT RIGHTS.

       {¶ 23} While Gillam’s argument in this assignment of error is not clear, it appears

that he intends to raise a weight of the evidence argument with regard to the conviction

for resisting arrest. Specifically, he contends the evidence supported a finding that the

police used excessive force in effecting the arrest, and thereby established an affirmative

defense to the charge. In support, he claims that he “was pinned face down on a bed

with his arms and hands pinned under his body, while six officers restrain[ed] him.” Thus,

he argues that “the trial court should of [sic] concluded that [Gillam] did not pose an

immediate threat to the safety of others given that he did not make any movements to

resist the officers and was not armed.”

       {¶ 24} In reviewing a manifest weight argument, an appellate court must review

the record, weigh the evidence and any reasonable inferences allowed by the evidence,

consider witness credibility, and determine whether the trier of fact, in resolving any

evidentiary conflicts, “clearly lost its way and created such a miscarriage of justice that
                                                                                             -10-

the conviction must be reversed and a new trial ordered.” State v. Radford, 2d Dist. Clark

No. 2016-CA-80, 2017-Ohio-8189, ¶ 15. This type of analysis must be exercised with

caution so that a new trial will only be granted “in the exceptional case in which the

evidence weighs heavily against the conviction.” Id., quoting State v. Martin, 20 Ohio

App. 3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶ 25} R.C. 2921.33(A) proscribes resisting arrest and provides that “[n]o person,

recklessly or by force, shall resist or interfere with a lawful arrest of the person or another.”

“The use of unnecessary or excessive force by the arresting officer is a[n affirmative]

defense to the charge of resisting arrest.” State v. Ellis, 2d Dist. Montgomery No. 24003,

2011-Ohio-2967, ¶ 25, quoting Village of Blanchester v. Newland, 12th Dist. Clinton No.

CA83-07-008, 1984 WL 3426 (Sept. 17, 1984).

       {¶ 26} In this case, Kettering Police Department Sergeant Jeffrey Perkins testified

about the force used to effectuate Gillam’s arrest. Perkins testified that he had been with

the Kettering Police Department for 25 years, and that he was previously a military police

officer for four years. He testified that he had been a “Subject Control Instructor through

Ohio Peace Officer’s Training Academy [for twelve years],” and a “Defensive Tactic

Supervisor” for eight years. Tr. p. 159. He further testified that he had been certified as

a Taser instructor. Perkins testified that he had been trained to investigate “use of force

reports,” and that in the past three years, the department had had approximately 150 such

reports.

       {¶ 27} Perkins testified that he responded to a radio dispatch that officers needed

assistance at the scene. When he arrived, he met Conley and Kramer in the hallway.

Perkins testified that they gave numerous commands for Gillam to exit the room and
                                                                                          -11-


surrender. He testified that, when Gillam did not respond, they caused the K-9 unit to

issue a series of barks and then again announced that they had a warrant and that Gillam

should come out and surrender. When they still received no response, the officers

devised a plan for entry into the room. Perkins testified that he remained in the hallway

while Conley and Kramer did an initial search of the room. He then heard Conley tell

Gillam to come out, followed by the sounds of a “scuffle.” Tr. p. 166.

       {¶ 28} Perkins testified that he immediately entered and observed that Gillam was

face down on the bed with his arms underneath him. Perkins testified that the officers

were trying to gain control of Gillam’s arms. He testified that he heard multiple officers

give clear commands to Gillam instructing him to put his hands behind his back and to

stop resisting. When Gillam refused to cooperate, Perkins observed the officers deliver

strikes to Gillam’s back. Perkins testified that the delivery of the blows to the back were

the appropriate next step in the situation. He testified that the officers were not hitting

soft targets, such as the groin or throat, but rather, were hitting “large motor mass” points.

According to Perkins, this use of force elicited no response from Gillam and, at that point,

another officer attempted to use his taser. The first taser attempt failed, but the second

was successful, allowing the officers to place Gillam in handcuffs. Perkins testified that

the progression of force in this case was appropriate and reasonable and that the officers

did not use any force excessive to the situation. Gillam did not submit any evidence to

rebut this testimony. We also note that Kramer, Conley and the officer who deployed the

taser testified they observed Gillam move his hands toward his waistband, which caused

them to worry that he might be reaching for a weapon.

       {¶ 29} Based upon this record, we cannot conclude that the trial court lost its way
                                                                                     -12-


in denying Gillam’s claim of excessive force and in convicting Gillam of the offense of

resisting arrest. Accordingly, the second assignment of error is overruled.



                                      IV.    Conclusion

       {¶ 30} Both of Gillam’s assignments of error being overruled, the judgment of the

trial court is affirmed.

                                    .............



WELBAUM, P.J. and DONOVAN, J., concur.



Copies sent to:

John D. Everett
Candi S. Rambo
Hon. James F. Long